         Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 1 of 6


Honorable Rebecca Goodgame Ebinger                                                               Exhibit A
United States Courthouse
123 E. Walnut Street
Des Moines, Iowa 50309

RE: Ruby Montoya, 4:19-CR-00172

Your Honor,

I write you in an attempt to speak. This is painfully difficult, potentially the most arduous experience I
have ever had… I say this because of what I am experiencing and fighting – the painful recognition and
recollection of a life marred with abuse and neglect now met powerfully by the habitual and often life-
saving coping mechanisms of disassociating, depersonalizing, and the overwhelming feeling to just go
numb. I know that you cannot imagine this – your position, life experience, and prejudice showed at
the simple dismissal of a “troubled childhood” 1; not understanding, or even having awareness of, the
measurable, quantitative, and foreseeable outcomes for a person whose childhood was corrupted with
violence and neglect. Even as I write this, my hands are numb and the left side of my body is
burdened with physical pain, a common experience for those that suffer from PTSD. I know that my
cognitive functioning is impaired but I will give my every effort to write all of this to illuminate the
Court and prevent it from miscarrying justice against this defendant who is in the cross-hairs of a larger
political agenda directed and funded by the industry which is actively killing all of us.

As it mentions in the PSR report, I cannot recall much of my childhood – though I am having to do so
now – because my survival mechanisms have protectively blocked those memories instead of having to
live with the horror of being terrified and locked in your own home as a child as your parent met you
with violence and malicious psychological torture all your days. The lack of curiosity around abuse,
from all sides, this Court, and even my own lawyers, reflects an intentional blindness to our own
sickness as a society, who overlooks its own abuses to its citizenry and the place it inhabits.

My earliest memories are fragmented. I remember being in the rapist’s bed as a small girl, no more
than 3 or 4 years old, next to him, as he made me touch his erect penis. We would frequently “watch
TV” together, alone in his bedroom. My mother took me to the doctor once, for vaginitis. It persisted,
but the doctor’s visit did not. And how painful all of that is to conjure and share with you, a stranger,
or anyone, while recognizing my mother’s own neglect of her only child (at the time). She knew the
signs of sexual abuse, she was a nurse after all. I mention this because the term “troubled childhood” is
a hallow sweep over that lacks accuracy and meaning – and words matter. Notice the change in
language and therefore the change in meaning of “traumatic childhood” – this changes the viewer’s
perspective of agency… where a “troubled childhood” permits a vast interpretation of, likely, a
“problem child” (note the prejudice here again in the words like “trouble” and “problem”), whereas
“traumatic childhood” is definitive in marking the agency of the perpetrator (whether that be a person
or an event) and the vulnerable person, the victim/survivor (the child) the trauma affected, it also
suggests that the trauma was consistent and ongoing and colored their development and upbringing.

I was born in Phoenix, Arizona in 1990. I did not see a starry night sky until I was 19 years old
because I was kept under lock and key, as the recent flood of information has brought to light. The

1   Maybe this was not conscious and I understand that, but it stung, and I pondered on this for some time… and I am
    inviting you to see me.

                                                                                                                       1
        Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 2 of 6


question of timeliness of all this arises, but it is just that, a question, that can be answered, and in its
answer, it does not disqualify the validity of the issues arising, something that I have not been able to
articulate in legal terminology until I began looking at the law and the words that compose it.

I respectfully remind the Court that each defendant is to be considered as a whole, and that has not been
done, ever, by anyone, until I spoke with Ms. Silverman, my counsel of choice. My previous lawyers
would not hear me when I would attempt to articulate that I was “not the same” as Jess, that I “did not
know or understand” what I was doing at the time, thinking that what I was doing was right and
necessary, because this is something I have been told all my life. My father would always discuss his
political viewpoints and that the solution to many of the world’s injustices, especially those perpetuated
by the “white man”, was to “burn it down”. In fact, one of the last meals I had with my father, he
suggested that we “burn down” the restaurant because he was dissatisfied with the quality. His look of
sudden self-awareness that followed the statement is one I will not soon forget. He remembered. I
remembered. It was his solution to everything.

Again, my childhood shaped a worldview of survivalism and animosity. My earliest memories of my
parents involved the police because of my father’s violence. The first time I endured his physical
violence I was but 6 years old… I think that’s somewhere in one of the letters that were recently sought
out by Ms. Silverman, my counsel of choice. I was abused consistently and this shaped how I
interacted with the world. I remember as an adolescent that I was shocked to experience how my other
peers would interact with their families the few times I was allowed to venture out from my own home.
My peers were not fearful of their parents and actually spoke to their parents – a comfort that I will
never know.

At 18, I left my father’s house, leaving a note that I now know my stepmother kept. I determined to
close off this part of my life, to never look back, and to find my own course. I rarely, if ever, spoke to
anyone about my upbringing, characterizing it as “harsh” or “hard”, in an effort to keep that part of
myself shut off. I now know you cannot do that and lead a healthy and normal life. I am beginning to
address my trauma, beginning to see how it shaped me and how I interacted with the world, people
pleasing and safety seeking. I am now beginning to find myself.

These reflections only started recently as mental health was always something that was denied and
belittled in the household of my upbringing. These reflections came to me prior to the indictment as I
was surrounded with prosocial bonds as I was pursuing my teacher education certificate. In my
relationship at the time, my then partner would begin to point out my own ways of communicating as
problematic and closed off to vulnerabilities and relationship building. My then-partner accurately
speculated that this was because of childhood trauma; this was a pinhole in a floodgate of pain that I
had dammed up all my life and I did not have the adequate tools to navigate this life-altering revelation.
Shortly after this, I was introduced to my colleague's partner, who is a counselor and Buddhist priest,
Dr. Tucker Brown. There was an immediate connection with Tucker as he was familiar with
Catholicism and the Catholic Worker. I sought spiritual guidance from Tucker because I wanted to live
a normal and happy life with healthful relationships, and I knew that I did not know how to properly do
that. I had never sought out mental healthcare before, and still was under the prejudice that it was for
people were were “weak”, but Tucker was also a Buddhist priest, and familiar with my own religion of
origin, so that type of spiritual counseling seemed accessible to me.



                                                                                                          2
         Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 3 of 6


In this process, I began to share with Tucker some of my upbringing, and I began to see how my
upbringing had shaped my actions – with regards to the pipeline, my attraction to the Catholic Worker,
and every other aspect of my existence.

Sadly, trauma is not something that can be contained into the past of actions finished, because it often
colors everything into a threatening and insidious shade of red, or at least mine has; but again, maybe it
is not so sad, and that’s part of its power, its medicine, that it is painful, and must be tended to, so that
you can retrieve the parts of yourself that had to be abandoned, shut down, strangled, annihilated in
those traumatic events, or in my case, my entire upbringing.

Dr. Tucker Brown, my “roommate”, thank you for pointing that out. It’s funny how much of a story
that label has once things are looked at wholly. Your Honor, I believe you see me as a haughty ruffian,
having only been shown for so long snippets of me spinning out, lost, terrified, and alone in the world
after angering a multi-billion dollar corporation in their own flagrant and consistent disregard for the
law2. I came to live with Tucker and his family after this case had ravaged the tender roots of the
beginnings of a healthy and soulful existence. After being taken against my will in the early hours of
the morning, resulting in the abandonment of my students, an extreme duress was imposed on me
through incarceration, surveillance, and the isolation that resulted from these antisocial conditions
imposed upon me. Meanwhile, I was offered a directorship of an early childhood program and a
teaching position at a well-established school where I could have had mentorship and continued on a
path of service and fulfillment.3 Though I withdrew the request to transfer out of state to New Mexico
because the US Government and the “slowness” of my own counsel to approve the request. 4 A request
that I had put in months (January 2020) prior to the start date of my employment that July. A simple
request, really, as I had met all the criteria, and even met with the supervising officer in New Mexico,
Dominico Encinas, who had approved of me making the move to a place where I would have had
stable employment and a support network at the long established and well respected school in Santa Fe.
Having passed the starting date of the taken opportunity, and then being without employment for the
next coming school year, my housing was insecure, my then supervising officer suggested a homeless
shelter. Tucker and his wife Emily opened their home and family to me as a refuge, knowing that I
could not lean on my genetic family for support in these arduous times. Not to mention COVID fully
springing in March 2020.

Tucker stayed at home with their three small children during the day while Emily was away teaching at
school. I could not teach and felt without much purpose. As I worked remotely as an educational and
technical administrator and consultant, I was around Tucker a lot. He began to notice my own ways of
being – isolation, avoidance, etc. as I could not keep up the facade of a well adjusted adult. I was with
Tucker the first time I became self-aware of my tendency to disassociate and slip away. I became self-
aware of this because, being hyper-vigilant as I am (another symptom of PTSD), I noticed that Tucker
saw a change in me and it felt like being “caught” by my dad or being “seen” in my own sea of
weakness and I could not reengage myself or my persona in a way befitting to the facade of


2   Please see the United States Court of Appeals decision.
    https://legacy-assets.eenews.net/open_files/assets/2021/01/26/document_gw_05.pdf
3   I provide documentation where I can. I did not have the foresight to take notes with attorneys, or keep emails, but I did
    talk about much of this with my former partner, friends, and family.
    https://drive.google.com/file/d/1AxVSjjKfGsqU_ZMAFts2wQtiUZkzpFJJ/view?usp=sharing
4   https://drive.google.com/file/d/1HEE5Jje9C2XH7I_ADY_ZgA7KOdw6LEtE/view?usp=sharing

                                                                                                                                3
         Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 4 of 6


‘normalcy’. You see, Your Honor, him being my “roommate” allowed him to observe through a
trained, psychological lens.

Anyway, back to Ms. Silverman, my counsel of choice, who should have been my counsel to start. Ms.
Silverman reached out to Ms. Regan, Lead Counsel, after the indictment against me, while I was still
incarcerated. Ms. Silverman was sought out by another client who specifically informed her of the
coercion that had befallen me given my vulnerabilities due to my mental health challenges. Ms.
Silverman is an experienced federal criminal defense attorney and I would have gladly chosen her as
counsel had this information not been kept from me, and it is a shame that my counsel of choice was
withheld from me as Ms. Silverman was bringing the same defenses and issues I raised with my then
attorneys but could not articulate properly. Ms. Silverman does not see me as an activist, which is not
something I identify as, nor is it a term that I believe to be fruitful in a democratic society 5. Ms.
Silverman sees me as a human being, not some martyr to further an “agenda” of a “movement”. She
knew from past experience with Lead Counsel that I would not (and have not) been seen as a person,
but solely as an expression of a “movement” with another “martyr” (me) and its own legal agenda.

Ms. Silverman has been the only attorney of record to actually investigate any defenses, despite my
pathetic pleadings with Lead Counsel and CJA Counsel to hear and see my condition. To my
knowledge, neither Lead Counsel nor CJA Counsel investigated any defenses, at any time. In fact, to
this date, I am the only one of my ‘defense team’, and dare I say Jess’s as well, that has combed
through every bit of discovery that was available to me (though that came with great difficulty due to
the prosecution). Neither of them ever investigated my mental health, in fact, CJA Counsel did not
respond to my father’s ex-wives or my brother when they sought her out to share this relevant
information. The record of the restraining order against my father is something that I share with the
Court, even though I told my CJA Counsel about its existence, she did not investigate further. My most
recent request to have CJA Counsel file with the Court accomodations for my mental health.
Specifically, that my condition did not permit me to be compelled to maintain full-time employment,
given my medical conditions. CJA Counsel told me that that would not be seen well in the Court, and
that sometimes full time employment can mean less than 40 hours a week. I was looking for
appropriate accomodations concerning my mental health but was told that it would basically be viewed
with prejudice, that is, poorly.

Another interesting, albeit searingly painful, caveat is that these three letters (all sought by Ms.
Silverman), from two of my father’s ex-wives, and my half-brother, are bitterly insightful for people
whom I have not seen or spoken with in about a decade or more. I say this because I do not appreciate
the Court’s insinuation that this is all machinations, respectfully. Again, prematurely dismissive of the
measurable outcomes of traumatic childhoods and its adverse effects on cognitive funciton. All the
while, I am the one reading these accounts for the first time, painful as they are, I had no idea that they
would even have those insights… possibly because they are the ones who “got away” from the abuse
they are able to remember certain things clearer than I. Much of what was brought to light in those
letters I did not have a working memory of, blocking out entire time periods, another result of PTSD.

I am also overwhelmed by the climate crisis. I am of the “millennial” generation, the most educated,
most underpaid, and most in-debt generation that this country has produced. “Armageddon” has
5   The term “activism” only first appearing in the last century, often used to distinguish and separate citizens who directly
    participate in the life and (in our case) the democratic processes around them. To be an active and engaged citizen is
    something to be encouraged, not labeled, ostracized, and legislated against.

                                                                                                                             4
         Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 5 of 6


always been on the newsreels… from the impending “Y2K” scare where people were stockpiling
supplies, September 11th, the “Mayan 2012” scare… and the consistent and continuous threat of the
climate crisis we can all finally acknowledge. From “global warming” to “climate change” to “climate
chaos” to, soon, “climate catastrophe”.6 We have finally hit “code red” but these “alarm bells” had
been incessantly ringing all my life. Many of my generational peers have refused to have children, and
it is not because we are selfish, but prudent given the state of our world. 7 I recognize today these bells
are deafening to the children who will no undoubtedly suffer the most (and many already are 8) due to
rising sea levels and places made uninhabitable by the extractive industry. The anxiety that they
already experience due to the incessant bombardment of the safety of their existence is already
hindering the children’s development into fully capable and free human beings able to impart their own
purpose and direction in their lives.9

Your Honor, this climate crisis is deeply concerning to us all, it merits alarm. But I respectfully ask to
draw your attention to how I relate that to my own life and journey as I just attempted to do in the
previous paragraph. The children who are experiencing and who will experience the affects of climate
change10 are the same children that I relate my own trauma and healing with. I am able to work as a
loving adult in children’s lives, and this is part of a process of healing my own life. My mother did not
protect me from my father’s violence. My father did not protect me from his violence. There was no
loving adult in my life to protect me from violence. Now, as an adult, I wished to act in a way that was
protecting all children, from the violence perpetuated on our very existence – we all need clean,
drinkable water to grow into healthy, well-adjusted members of society.

How I came to be involved was after working as a bilingual teacher at a preschool in Boulder,
Colorado. I was traveling from Colorado across the Midwest to apprentice at a homestead in Falcon,
Missouri where I would learn a trade and care for the elder couple that taught me. A friend from
Boulder who is a member of the Kewa Pueblo of New Mexico was protesting the construction of the
Dakota Access Pipeline near the Standing Rock Indian Reservation. She invited me to visit her and her
6   From the UN Secretary-General’s statement regarding the most recent Intergovermental Panel of Climate Change’s
    report, of which the US Secretary of State, Antony Blinken, stated to the US public and the world that climate change
    “is already a crisis”. https://www.state.gov/intergovernmental-panel-on-climate-change-working-group-i-contribution-
    to-the-sixth-assessment-report/
7   “You've thrown the worst fear that could ever be hurled. Fear to bring children into this world.” Robert Allen
    Zimmerman, Nobel Prize recipient, still considered greatest American songwriter in United States history.
8   The Children’s Climate Risk Index (CCRI) reveals:

     •   240 million children are highly exposed to coastal flooding;
     •   330 million children are highly exposed to riverine flooding;
     •   400 million children are highly exposed to cyclones;
     •   600 million children are highly exposed to vector borne diseases;
     •   815 million children are highly exposed to lead pollution;
     •   820 million children are highly exposed to heatwaves;
     •   920 million children are highly exposed to water scarcity;
     •   1 billion children are are highly exposed to exceedingly high levels of air pollution

         https://www.unicef.org/press-releases/one-billion-children-extremely-high-risk-impacts-climate-crisis-unicef

9   An endeavor as a Waldorf educator that echoes our Founding Fathers, “with certain unalienable Rights, that among
   these are Life, Liberty and the pursuit of Happiness.”
10 Many of my own students have developed asthma due to air quality, not genetics, and suffer from the restriction that
   this climate caused health condition imposes on their growing bodies.

                                                                                                                        5
Case 4:19-cr-00172-RGE-HCA Document 176-2 Filed 08/26/21 Page 6 of 6
